       Case 5:20-cv-04903-VKD Document 1 Filed 07/22/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Robert E. Zolezzi, in individual and      Act; Unruh Civil Rights Act
14     representative capacity as Trustee of
       The Zolezzi Trust;
15     Thomas W. Zolezzi, in individual
       and representative capacity as
16     Trustee of The Zolezzi Trust;
       LCCO, Inc., a California
17     Corporation; and Does 1-10,

18               Defendants.

19
20         Plaintiff Scott Johnson complains of Robert E. Zolezzi, in individual and

21   representative capacity as Trustee of The Zolezzi Trust; Thomas W. Zolezzi, in

22
     individual and representative capacity as Trustee of The Zolezzi Trust; LCCO,

23   Inc., a California Corporation; and Does 1-10 (“Defendants”), and alleges as

24   follows:

25
26     PARTIES:

27     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

28
     level C-5 quadriplegic. He cannot walk and also has significant manual


                                            1

     Complaint
       Case 5:20-cv-04903-VKD Document 1 Filed 07/22/20 Page 2 of 8




 1   dexterity impairments. He uses a wheelchair for mobility and has a specially
 2   equipped van.
 3     2. Defendants Robert E. Zolezzi and Thomas W. Zolezzi, in individual and
 4   representative capacity as Trustee of The Zolezzi Trust, owned the real
 5   property located at or about 1462 S. Winchester Blvd., San Jose, California,
 6   between January 2020 and March 2020.
 7     3. Defendants Robert E. Zolezzi and Thomas W. Zolezzi, in individual and
 8   representative capacity as Trustee of The Zolezzi Trust, own the real property
 9   located at or about 1462 S. Winchester Blvd., San Jose, California, currently.
10     4. Defendant LCCO, Inc. owned Little Chef Chinese Fast Food located at
11   or about 1462 S. Winchester Blvd., San Jose, California, between January
12   2020 and March 2020.
13     5. Defendant LCCO, Inc. owns Little Chef Chinese Fast Food
14   (“Restaurant”) located at or about 1462 S. Winchester Blvd., San Jose,
15   California, currently.
16     6. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein,
21   including Does 1 through 10, inclusive, is responsible in some capacity for the
22   events herein alleged, or is a necessary party for obtaining appropriate relief.
23   Plaintiff will seek leave to amend when the true names, capacities,
24   connections, and responsibilities of the Defendants and Does 1 through 10,
25   inclusive, are ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
       Case 5:20-cv-04903-VKD Document 1 Filed 07/22/20 Page 3 of 8




 1   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 2   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 3     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 4   of action, arising from the same nucleus of operative facts and arising out of
 5   the same transactions, is also brought under California’s Unruh Civil Rights
 6   Act, which act expressly incorporates the Americans with Disabilities Act.
 7     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 8   founded on the fact that the real property which is the subject of this action is
 9   located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to the Restaurant in January 2020, February 2020 and
13   March 2020 with the intention to avail himself of its goods motivated in part
14   to determine if the defendants comply with the disability access laws.
15     11. The Restaurant is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
18   to provide wheelchair accessible restrooms in conformance with the ADA
19   Standards as it relates to wheelchair users like the plaintiff.
20     13. On information and belief the defendants currently fail to provide
21   wheelchair accessible restrooms.
22     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
23   to provide wheelchair accessible entrance door hardware in conformance with
24   the ADA Standards as it relates to wheelchair users like the plaintiff.
25     15. On information and belief the defendants currently fail to provide
26   wheelchair accessible entrance door hardware.
27     16. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
28   provide wheelchair accessible paths of travel in conformance with the ADA


                                               3

     Complaint
       Case 5:20-cv-04903-VKD Document 1 Filed 07/22/20 Page 4 of 8




 1   Standards as it relates to wheelchair users like the plaintiff.
 2     17. On information and belief the defendants currently fail to provide
 3   wheelchair accessible paths of travel.
 4     18. Finally, on the dates of the plaintiff’s visits, the defendants failed to
 5   provide wheelchair accessible dining surfaces in conformance with the ADA
 6   Standards as it relates to wheelchair users like the plaintiff.
 7     19. On information and belief the defendants currently fail to provide
 8   wheelchair accessible dining surfaces.
 9     20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
10   personally encountered these barriers.
11     21. As a wheelchair user, the plaintiff benefits from and is entitled to use
12   wheelchair accessible facilities. By failing to provide accessible facilities, the
13   defendants denied the plaintiff full and equal access.
14     22. The failure to provide accessible facilities created difficulty and
15   discomfort for the Plaintiff.
16     23. The defendants have failed to maintain in working and useable
17   conditions those features required to provide ready access to persons with
18   disabilities.
19     24. The barriers identified above are easily removed without much
20   difficulty or expense. They are the types of barriers identified by the
21   Department of Justice as presumably readily achievable to remove and, in fact,
22   these barriers are readily achievable to remove. Moreover, there are numerous
23   alternative accommodations that could be made to provide a greater level of
24   access if complete removal were not achievable.
25     25. Plaintiff will return to the Restaurant to avail himself of its goods and to
26   determine compliance with the disability access laws once it is represented to
27   him that the Restaurant and its facilities are accessible. Plaintiff is currently
28   deterred from doing so because of his knowledge of the existing barriers and


                                              4

     Complaint
       Case 5:20-cv-04903-VKD Document 1 Filed 07/22/20 Page 5 of 8




 1   his uncertainty about the existence of yet other barriers on the site. If the
 2   barriers are not removed, the plaintiff will face unlawful and discriminatory
 3   barriers again.
 4     26. Given the obvious and blatant nature of the barriers and violations
 5   alleged herein, the plaintiff alleges, on information and belief, that there are
 6   other violations and barriers on the site that relate to his disability. Plaintiff will
 7   amend the complaint, to provide proper notice regarding the scope of this
 8   lawsuit, once he conducts a site inspection. However, please be on notice that
 9   the plaintiff seeks to have all barriers related to his disability remedied. See
10   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
11   encounters one barrier at a site, he can sue to have all barriers that relate to his
12   disability removed regardless of whether he personally encountered them).
13
14   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
15   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
16   Defendants.) (42 U.S.C. section 12101, et seq.)
17     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint.
20     28. Under the ADA, it is an act of discrimination to fail to ensure that the
21   privileges, advantages, accommodations, facilities, goods and services of any
22   place of public accommodation is offered on a full and equal basis by anyone
23   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
24   § 12182(a). Discrimination is defined, inter alia, as follows:
25             a. A failure to make reasonable modifications in policies, practices,
26                or procedures, when such modifications are necessary to afford
27                goods,     services,     facilities,   privileges,    advantages,      or
28                accommodations to individuals with disabilities, unless the


                                               5

     Complaint
       Case 5:20-cv-04903-VKD Document 1 Filed 07/22/20 Page 6 of 8




 1                accommodation would work a fundamental alteration of those
 2                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3            b. A failure to remove architectural barriers where such removal is
 4                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                defined by reference to the ADA Standards.
 6            c. A failure to make alterations in such a manner that, to the
 7                maximum extent feasible, the altered portions of the facility are
 8                readily accessible to and usable by individuals with disabilities,
 9                including individuals who use wheelchairs or to ensure that, to the
10                maximum extent feasible, the path of travel to the altered area and
11                the bathrooms, telephones, and drinking fountains serving the
12                altered area, are readily accessible to and usable by individuals
13                with disabilities. 42 U.S.C. § 12183(a)(2).
14     29. When a business provides facilities such as restrooms, it must provide
15   accessible restrooms.
16     30. Here, accessible restrooms have not been provided in conformance with
17   the ADA Standards.
18     31. When a business provides facilities such as door hardware, it must
19   provide accessible door hardware.
20     32. Here, accessible door hardware has not been provided in conformance
21   with the ADA Standards.
22     33. When a business provides paths of travel, it must provide accessible
23   paths of travel.
24     34. Here, accessible paths of travel have not been provided in conformance
25   with the ADA Standards.
26     35. When a business provides facilities such as dining surfaces, it must
27   provide accessible dining surfaces.
28     36. Here, accessible dining surfaces have not been provided in


                                             6

     Complaint
       Case 5:20-cv-04903-VKD Document 1 Filed 07/22/20 Page 7 of 8




 1   conformance with the ADA Standards.
 2     37. The Safe Harbor provisions of the 2010 Standards are not applicable
 3   here because the conditions challenged in this lawsuit do not comply with the
 4   1991 Standards.
 5     38. A public accommodation must maintain in operable working condition
 6   those features of its facilities and equipment that are required to be readily
 7   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8     39. Here, the failure to ensure that the accessible facilities were available
 9   and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14     40. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21     41. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23     42. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27     43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              7

     Complaint
        Case 5:20-cv-04903-VKD Document 1 Filed 07/22/20 Page 8 of 8




 1   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 2   (c).)
 3      44. Although the plaintiff encountered frustration and difficulty by facing
 4   discriminatory barriers, even manifesting itself with minor and fleeting
 5   physical symptoms, the plaintiff does not value this very modest physical
 6   personal injury greater than the amount of the statutory damages.
 7
 8             PRAYER:
 9             Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11           1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15           2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
20   Dated: July 10, 2020                 CENTER FOR DISABILITY ACCESS
21
22                                        By:
23                                        _______________________

24                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
25
26
27
28


                                                8

     Complaint
